Per Curiam.
Section 78 of chapter 335 of the Laws of 1873, requires notice and an opportunity to be heard before a regular clerk or head of a bureau shall be removed. But the relator held neither of these positions. He was a sanitary inspector in the department of the board of health, and was not entitled to be informed of the cause of his removal, and be afforded an opportunity for hearing before the resolution of the 2d of January, 1886, was adopted. It further appeared that the salary of each of the inspectors was the sum of $1,200. There were twenty of these inspectors. The amount appropriated for the payment of their salaries was $20,000 which was insufficient to pay the salaries of twenty sanitary inspectors. The board was required to reduce the force to such a number as would not require a greater expenditure than the appropriation for the payment of their salaries, and in making that reduction they were at liberty to select such persons as they believe could best be dispensed with. The exercise of their judgment cannot be controlled by the writ of mandamus.
The order should be affirmed, with costs..